Citation Nr: 1813341	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-34 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a disability of the eyes, to include as due to exposure to environmental hazards in the Southwest Asia theater of operations.

2. Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

3. Entitlement to service connection for sleep apnea, to include as due to exposure to environmental hazards in the Southwest Asia theater of operations.

4. Entitlement to service connection for a rash of the stomach and thighs, to include as due to exposure to environmental hazards in the Southwest Asia theater of operations.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to September 1989, December 1990 to June 1991, April 1992 to May 1992, and October 1994 to February 1995-including service in the Southwest Asia theater of operations.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In September 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of all of the Veteran's claims.

Regarding the pending claims for service connection, the Board notes that the Veteran has yet to be afforded VA examinations or medical opinions.  Although VA knee and lower leg examinations were provided in November 2010, November 2012, and May 2015, none of them addressed the Veteran's pending right knee claim.

A pair of 2010 decisions-Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010)-explain the proper inquiry for determining whether a veteran is entitled to a medical examination under 38 U.S.C. § 5103A(d)(2).  The Secretary shall treat an examination or opinion as being necessary to make a decision on a claim if the evidence of record before the Secretary, taking into consideration all information and lay or medical evidence, (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Part (A) requires competent medical evidence, but part (B) may be satisfied by lay evidence, even if that evidence is outweighed by more probative evidence against a nexus.

The Board finds that the evidence of record currently satisfies the Waters/Colantonio criteria in regard to all of the pending claims such that remand is required so as to afford the Veteran VA examinations and medical opinions.  Specifically, regarding the Veteran's eye disability claim, the record establishes that, during the pendency of the claim, he has received the following eye diagnoses: (1) pterygium of the left eye; (2) presbyopia; and (3) congenital proptosis.  See, e.g., June 2013 VA Treatment record.  

Next, the evidence of record indicates that the Veteran may have a current eye disability related to service.  Specifically, during the September 2017 Board hearing, the Veteran testified that an optometrist told him that he had a scar in his eye due to being exposed to sandy conditions in Operation Desert Storm.  Hearing Tr. at 3.  A September 2010 VA optometry consultation note listed a scar from rubbing sands in the eyes under the Veteran's ocular history.  

Similarly, regarding the Veteran's right knee claim, the evidence indicates that the Veteran is suffering from a current right knee disability.  Specifically, an October 2015 VA treatment record indicated that the Veteran had surgeries to repair a meniscal tear in 2003 and in February 2015.  A February 2015 VA treatment record following a right knee arthroscopy and debridement of the medial meniscus provided pre and post-operative diagnoses of degenerative joint disease and internal derangement.

Next, the evidence indicates that the Veteran's current right knee disability may be related to his service-connected left knee disability.  Specifically, at the September 2017 Board hearing, the Veteran testified that he developed pain in his right knee after favoring it in an attempt to protect his left knee.  See Hearing Tr. at 11-14.  Notably, as stated above, part (B) of the Waters/Colantonio test may be satisfied by lay evidence only-even if that evidence is outweighed by more probative evidence against a nexus.

Turning to the Veteran's sleep apnea claim, the evidence of record indicates that the Veteran has a current diagnosis of obstructive sleep apnea.  Indeed, as early as March 2003, a sleep study report from the UCSF Sleep Disorders Center stated that the Veteran had severe obstructive sleep apnea.  Regarding a potential link to service, February 2016 statements by D.G.-the Veteran's brother-and M.L.-an individual who served with the Veteran-provided that they observed the Veteran snoring and gasping for air while sleeping at the time the Veteran was still in service.

Lastly, regarding the Veteran's rash claim, in a May 2013 VA dermatology outpatient note, the Veteran complained of cystic lesions over the lower abdominal wall with recurring episodes of purulent, painful, and malodorous drainage ever since his return from service in the Middle East.  After examining the Veteran, the VA dermatologist provided a diagnosis of hidradenitis suppurativa.  

As the current record does not contain any etiological opinions as to any of the pending issues, the Board will remand the case so that VA examinations and medical opinions may be obtained.

Relatedly, given the need to remand the foregoing issues for VA examinations and medical opinions, any outstanding VA treatment records should also be obtained-particularly those dated since August 2017.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file-particularly those dated since August 2017.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. After Item (1) has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any disability of the eyes.  The clinician should review the Veteran's entire claims file and any relevant studies, tests, and evaluations deemed necessary should be performed.  The clinician should then address the following:

(a) Please identify any disorder of the eye by diagnosis.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing (July 2010) meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.
(b) For each disorder identified, please state whether it is at least as likely as not (50 percent probability or more) that the disorder had its onset in, was caused by, or is otherwise related to service, to include as due to exposure to environmental hazards in the Southwest Asia theater of operations.  

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim, including the Veteran's testimony at the September 2017 Board hearing.

Please specifically comment upon the Veteran's contention that he developed an issue with his left eye due to desert conditions during his service in Southwest Asia as a combat military policeman, to specifically include sand or prolonged sun exposure.

For any opinion provided, please provide a complete rationale.  If you cannot provide an opinion without resorting to speculation, please explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After Item (1) has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of the Veteran's right knee disability.  The clinician should review the Veteran's entire claims file and any relevant studies, tests, and evaluations deemed necessary should be performed.  The clinician should then address the following:

(a) Please state whether it is at least as likely as not (50 percent probability or more) that a right knee disability had its onset in or is otherwise related to service.

(b) Please state whether it is at least as likely as not (50 percent probability or more) that a right knee disability was caused by the Veteran's service-connected left knee disability.

(c) For each condition identified, please state whether it is at least as likely as not (50 percent probability or more) that a right knee disability was aggravated beyond its natural progression by the Veteran's service-connected left knee disability.

If a condition of the right knee was worsened beyond normal progression (aggravated) by the service-connected left knee disability, please attempt to quantify the degree of aggravation beyond the baseline level that is attributable to the service-connected left knee disability.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim, including the Veteran's testimony at the September 2017 Board hearing.

For any opinion provided, please provide a complete rationale.  If you cannot provide an opinion without resorting to speculation, please explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After Item (1) has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of his sleep apnea.  The clinician should review the Veteran's entire claims file and any relevant studies, tests, and evaluations deemed necessary should be performed.  

The clinician should then state whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea had its onset in, was caused by, or is otherwise related to service, to include as due to exposure to environmental hazards in the Southwest Asia theater of operations.  

The examiner should also address whether any of the Veteran's service-connected disabilities caused or contributed to obesity which in turn caused (or rendered the Veteran more susceptible to) or aggravated sleep apnea.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim, including (1) the Veteran's testimony at the September 2017 Board hearing, and (2) February 2016 statements by D.G. and M.L.

For any opinion provided, the clinician should provide a complete rationale.  If he or she cannot provide an opinion without resorting to speculation, he or she should explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5. After Item (1) has been completed to the extent possible, schedule the Veteran for a VA Gulf War examination with an appropriate clinician to determine the nature and etiology of any skin conditions of the stomach and thighs.  The clinician should review the Veteran's entire claims file and any relevant studies, tests, and evaluations deemed necessary should be performed.  The clinician should then address the following:

(a) Please identify any skin conditions by diagnosis.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing (July 2010) meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each disorder identified, please state whether it is at least as likely as not (50 percent probability or more) that the disorder had its onset in, was caused by, or is otherwise related to service, to include as due to exposure to environmental hazards in the Southwest Asia theater of operations.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim, including the Veteran's testimony at the September 2017 Board hearing.

For any opinion provided, please provide a complete rationale.  If you cannot provide an opinion without resorting to speculation, please explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

6. After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



